Citation Nr: 0509298	
Decision Date: 03/29/05    Archive Date: 04/07/05

DOCKET NO.  03-15 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for limitation of motion of the right knee.

2.  Entitlement to an initial rating in excess of 10 percent 
for instability of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Higgs, Counsel



INTRODUCTION

The veteran served on active duty from November 1998 to 
November 2002.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
and Waco, Texas.  The procedural history and matters 
pertaining to the Board's jurisdiction are discussed in more 
detail below.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part. 


REMAND

In a rating decision dated in October 2002, the RO in St. 
Petersburg, Florida, granted service connection for a right 
knee disability, status post right knee anterior cruciate 
ligament repair, and assigned a noncompensable rating.  After 
the veteran initiated this appeal and underwent a November 
2003 VA examination, the Waco, Texas, RO assigned a 20 
percent rating for "status post right knee anterior cruciate 
ligament repair" under Diagnostic Code 5260, the diagnostic 
code for limitation of motion; and granted "service 
connection" for instability of the right knee, assigning a 
10 percent rating for instability of the right knee pursuant 
to Diagnostic Code 5257 for instability of the right knee.  
Although the text of the rating decision indicates that the 
rating of 10 percent for instability of the right knee was in 
effect only from November 26, 2003, the "Decision" portion 
of the rating decision, the rating sheet, and the May 2004 
letter from the RO to the veteran, all indicate that the 10 
percent rating for instability is effective from November 2, 
2002 (the day after of the veteran's discharge from service).  
Also, with respect to the 20 percent rating based on 
limitation of motion of the right knee, the text of the March 
2004 rating decision states that "[t]his represents a full 
grant of the issue on appeal, and no further adjudicative 
action will be taken."

A Supplemental Statement of the Case issued in June 2004 
indicates the only issue on appeal to be the 20 percent 
rating based on the rating code for limitation of motion of 
the right knee.  The determination regarding the assignment 
of a 10 percent rating based on instability of the right knee 
is not included in the Supplemental Statement of the Case.  

A March 10, 2005, Appellant's Brief from the veteran's 
representative reflects the representative's view that the 
issues on appeal include both the 20 percent rating based on 
limitation of motion and the 10 percent rating based on 
instability.  At a minimum, this would at least arguably 
constitute a timely notice of disagreement with the 10 
percent rating assigned for instability in the March 30, 
2004, RO rating decision.  Manlincon v. West, 12 Vet. App. 
238, 240-241 (1999).  However, for the reasons set forth 
directly below, the Board need not determine whether 
Manlincon applies.

The Board may address questions pertaining to its 
jurisdictional authority to review a particular case, 
including, but not limited to, determining whether Notices of 
Disagreement and Substantive Appeals are adequate and timely, 
at any stage in a proceeding before it, regardless of whether 
the agency of original jurisdiction addressed such 
question(s).  38 C.F.R. § 20.101(d).

Service connection for a right knee disability is obviously 
in effect from November 2, 2002, the day after his discharge 
from service.  A notice of disagreement was received in 
January 2003 as to the initial assignment of a noncompensable 
rating for this disability.  A Statement of the Case was 
issued in May 2003.  A Form 9 was received in May 2003.  At 
this time the veteran's appeal to the Board was perfected.  
See 38 U.S.C.A. § 7105 (West 2002).  

As a matter of ascertaining the matters within its 
jurisdiction, see 38 C.F.R. § 20.101(d), the Board resolves 
the procedural ambiguities of record fully in favor of the 
veteran in several respects.  A 10 percent rating based on 
instability and a 20 percent rating based on limitation of 
motion was assigned in March 2004; both of these ratings are 
effective from November 2, 2002, as set forth in the decision 
section and rating sheet section of the March 2004 RO rating 
decision and as stated in the May 2004 RO letter to the 
veteran.  Both of these ratings are within the Board's 
jurisdiction, as they are matters falling squarely within the 
veteran's perfected appeal for a higher initial rating for 
his service-connected right knee disability.  The instability 
and the limitation of motion are separate manifestations of 
his service-connected disability of the right knee.  See, 
e.g., VAOPGCPREC 23-97.  The veteran's appeal is not 
resolved, as the veteran has continued his appeal and the 
highest available schedular rating has not been assigned for 
his disability.  See AB v. Brown, 6 Vet., App. 35 (1993).  
Accordingly, a Supplemental Statement of the Case must be 
issued which addresses the evidence received and the laws and 
regulations pertaining to both the 20 percent rating based on 
limitation of motion and the 10 percent rating based on 
instability.  See 38 C.F.R. § 19.31.  

As these jurisdictional matters have been resolved fully in 
favor of the veteran, there has been no prejudice in the 
Board's resolution of these matters in the first instance 
without prior notice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

Turning to other matters, the RO is advised that on September 
17, 2004, subsequent to its last adjudication of this claim, 
the VA General Counsel issued VAOPGCPREC 9-2004, which held 
that a veteran can receive separate ratings under Diagnostic 
Code (DC) 5260 (leg, limitation of flexion), and DC 5261 
(leg, limitation of extension) for disability of the same 
joint.   

At page two of a report of a VA examination in November 2003, 
the report states that the veteran indicated that he had 
received treatment from Dr. H. at the VAMC Orthopedic Clinic 
"some months back."  The VA examiner indicated that he did 
not have access to these treatment records.  These records 
are constructively before the RO and the Board and should be 
obtained and associated with the claims file.  See 38 C.F.R. 
§ 3.159(c)(2); Dunn v. West, 11 Vet. App. 462 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992) (holding that VA 
treatment records are considered to be constructively 
contained in the claims folder and must be obtained before a 
final decision is rendered).   

Additionally, although the November 2003 VA examination 
report did discuss the effects of fatigability on the 
limitation of the veteran's range of motion, and did notate 
the subjective level of pain related by the veteran on a 
scale of 1 to 10, nowhere did the report express whether 
limitation of motion determinations were made with 
consideration of pain on motion.  Neither the word "pain" 
nor any synonym was used in the physical examination, 
objective findings, diagnostic/clinical test results, or 
diagnoses sections of the report.  A new VA examination 
taking into account the veteran's VA treatment records and 
evaluation the level of functional impairment due to such 
factors as pain, incoordination, and weakness is required for 
a determination on the merits of this case.  See 38 C.F.R. 
§ 5103A(d); See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.40, 4.45, and 4.59.

The Board further notes that the November 2003 VA examination 
report indicates that the veteran's service-connected right 
knee disability includes articular cartilage defects 
including lateral meniscal and medial meniscal changes.  
Thus, the examiner should be asked to determine whether the 
veteran has a history of frequent episodes of locking, pain 
and effusion into the joint.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5258.

Finally, although the appellant was afforded notice pursuant 
to the Veterans Claims Assistance Act of 2000 (the VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107 (West 2002), the veteran 
was not advised to submit any evidence in his possession.  
See 38 C.F.R. § 3.159(b)(1).  The veteran should be provided 
VCAA notice that complies with all elements of 38 C.F.R. 
§ 3.159(b)(1).  See also, Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Accordingly, this case is REMANDED for the following action:

1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159.  
The RO's attention is directed to 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) pertaining to the amended version 
of 38 U.S.C.A. § 5103(a), which requires 
that the Secretary identify for the 
veteran which evidence the VA will obtain 
and which evidence the veteran is 
expected to present.  The RO should 
provide the veteran written notification 
specific to his claim for an initial 
rating in excess of 20 percent for 
imitation of motion of the right knee, 
and an initial rating in excess of 10 
percent for instability of the right 
knee, of the impact of the notification 
requirements on the claim.  The veteran 
should further be requested to submit all 
evidence in his possession that pertains 
to his claim.

Specific notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
should:  (1) inform the claimant about 
the information and evidence not of 
record that is necessary to substantiate 
the claim; (2) inform the claimant about 
the information and evidence that VA will 
seek to provide; (3) inform the claimant 
about the information and evidence the 
claimant is expected to provide; and (4) 
request or tell the claimant to provide 
any evidence in the claimant's possession 
that pertains to the claim.

2.  The RO should obtain all records of 
treatment for the period from November 
2002 to the present at the orthopedic 
clinic of the VA Medical Center at which 
his November 2003 VA compensation 
examination (apparently in Amarillo, 
Texas) was conducted.  This should 
include all handwritten and computerized 
records of treatment by Dr. H. (see page 
2 of the November 2003 VA examination 
report) at the VAMC orthopedic clinic.  

The efforts to obtain these records 
should continue until the records are 
obtained unless it is reasonably certain 
that such records do not exist or that 
further efforts to obtain the records 
would be futile.   38 U.S.C.A. § 
5103A(b)(3).

3.  Once all available medical records 
have been received, the RO should make 
arrangements with the appropriate VA 
medical facility or facilities for the 
veteran to be afforded a VA examination 
for the purpose of determining the current 
severity of his service-connected right 
knee disability.  

The RO should send the claims file to the 
examiner for review, and the clinician 
should indicate that the claims file was 
reviewed, to include the service medical 
records, the November 2003 VA examination 
report, and any records of VA treatment 
obtained by the RO.      
 
The examiner should perform tests for 
stability and full range of motion 
studies of the right knee and comment on 
the functional limitations of the 
service-connected right knee disability 
caused by pain, flare-ups of pain, 
weakness, fatigability, and 
incoordination.  Any additional 
functional limitation should be expressed 
as limitation of motion of the right 
knee.  Specifically, after determining 
the range of motion of the right knee, 
the examiner should opine whether it is 
at least as likely as not that there is 
any additional functional loss (i.e., 
additional loss of motion) due to pain or 
flare-ups of pain supported by adequate 
objective findings, or weakness on 
movement, excess fatigability, or 
incoordination.  The examiner should also 
note whether the veteran has a history of 
dislocation of the semilunar cartilage of 
the right knee with frequent episodes of 
locking,, pain and effusion into the 
joint.

4.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is required.  
If further action is required, the RO should 
undertake it before further adjudication of 
the claim.

5.  The RO should readjudicate the issue 
of entitlement to a higher initial rating 
for the veteran's service-connected right 
knee disability with consideration of all 
of the evidence added to the record since 
the Supplemental Statement of the Case 
(SSOC) issued in June 2004.  
Readjudication should include 
consideration of disability due to 
semilunar cartilage damage (i.e., whether 
there is a history of dislocation of the 
semilunar cartilage with frequent 
episodes of locking, pain, and effusion 
into the right knee joint); instability, 
limitation of both extension and flexion, 
and functional impairment due to pain, 
incoordination, and weakness and 
fatigability.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 
4.45, and 4.59; 38 C.F.R. § 4.71a, 
Diagnostic Codes 5257, 5258, 5259, 5260, 
5261; VAOPGCPREC 23-97; VAOPGCPREC 9-
2004. 
 
6.  If the any benefit requested on 
appeal is not granted to the appellant's 
satisfaction, the RO should issue an 
SSOC, which should contain notice of all 
relevant action taken on the claim, to 
include a summary of all of the evidence 
added to the record since the June 2004 
SSOC.  The SSOC should include 
consideration of disability due to 
semilunar cartilage damage, instability, 
limitation of both extension and flexion, 
and functional impairment due to pain, 
incoordination, and weakness and 
fatigability.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 
4.45, and 4.59; 38 C.F.R. § 4.71a, 
Diagnostic Codes 5257, 5258, 5259, 5260, 
5261; VAOPGCPREC 23-97; VAOPGCPREC 9-
2004.  A reasonable period of time for a 
response should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


